The facts as alleged in the petition for mandamus were:
a — That relator was joined as a defendant in a bill praying for a decree declaring, among other things, that he was not entitled to any portion of tire moneys already received and which might be recovered upon a judgment, 48 per cent, of which relator claimed to own; that the case was tried in respondent’s court, and after the submission of the same respondent announced “that the decision of the Supreme Court in the case of Turnbull v. Monaghan, 94 Mich. 87, was decisive of the controversy between the parties; that applying the principles of that decision to the case under consideration relator was entitled to 48 per cent, of the net proceeds of said judgment; that said net proceeds amounted to $4,094.24; that relator was entitled to a decree for 48 per cent, of this ■amount, or $2,258.27, with interest thereon at the rate of 7 per cent, from January 1,1895.”
b — 'That relator caused a formal decree in accordance with said oral decision to be drawn up and presented to respondent for his signature; that Mr. Lightner, of Keena & Lightner, solicitors for complainant, objected to the proposed decree in respect to the allowance of said interest; that thereupon respondent struck out of said decree the clause allowing said interest, signed said decree with said interest clause eliminated therefrom, refused to sign a decree in which said clause was included, and refused to grant a special motion to correct the decree so signed by including therein aid provision regarding interest.